FILED
                           NOT FOR PUBLICATION                              NOV 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LY NGUYEN,                                       No. 14-55688

              Plaintiff-Appellant,               D.C. No. 8:13-cv-00803-CJC-E

 v.
                                                 MEMORANDUM*
RTS PACKAGING LLC
CONSOLIDATED PENSION PLAN;
RTS PACKAGING, LLC,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Ly Nguyen appeals from the district court’s summary judgment in her action

alleging that defendants RTS Packaging LLC Consolidated Pension Plan (the

“Plan”) and RTS Packaging, LLC, violated the Employment Retirement Income

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Security Act of 1974 (“ERISA”) by denying her claim for surviving spouse

benefits. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Tremain v. Bell Indus., Inc., 196 F.3d 970, 975 (9th Cir. 1999). We affirm.

      The district court properly granted summary judgment on Nguyen’s claim

that the Plan’s duration-of-relationship requirement for survivor benefits was

discriminatory because Nguyen failed to raise a genuine dispute of material fact as

to whether defendants were state actors. See Lugar v. Edmonson Oil Co., 457 U.S.

922, 923-24 (1982) (Fourteenth Amendment only applies to state action); George

v. Pac.-CSC Work Furlough, 91 F.3d 1227, 1229 (9th Cir. 1996) (per curiam)

(actions against private parties for violation of constitutional rights require a

showing that the private parties’ conduct constituted state action).

      AFFIRMED.




                                            2                                       14-55688